18-565
     Singh v. Wilkinson
                                                                                   BIA
                                                                             Loprest, IJ
                                                                          A 205 935 200
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND
THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 24th day of February, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            JOSÉ A. CABRANES,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   PARAMJIT SINGH,
14            Petitioner,
15
16                        v.                                     18-565
17                                                               NAC
18   ROBERT M. WILKINSON, ACTING
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.1
21   _____________________________________
22
23   FOR PETITIONER:                      Paramjit Singh, pro se, South
24                                        Richmond Hill, NY.

     1 Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Acting Attorney
     General Robert M. Wilkinson is automatically substituted for Acting Attorney
     General Jeffrey A. Rosen as Respondent.
 1   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
 2                                     Assistant Attorney General; M.
 3                                     Jocelyn Lopez Wright, Senior
 4                                     Litigation Counsel; Christopher
 5                                     Buchanan, Trial Attorney, Office
 6                                     of Immigration Litigation, United
 7                                     States Department of Justice,
 8                                     Washington, DC.

 9       UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DISMISSED in part and DENIED in remaining part.

13       Petitioner        Paramjit    Singh,        a    native    and     citizen    of

14   India, seeks review of a February 1, 2018 decision of the

15   BIA affirming a January 27, 2017 decision of an Immigration

16   Judge     (“IJ”)      denying    Singh’s           application        for   asylum,

17   withholding      of   removal,    and        relief    under   the      Convention

18   Against Torture (“CAT”).           In re Paramjit Singh, No. A                   205

19   935 200 (B.I.A. Feb. 1, 2018), aff’g No. A                            205 935 200

20   (Immig.    Ct.     N.Y.   City   Jan.        27,    2017).       We    assume    the

21   parties’     familiarity         with        the     underlying        facts     and

22   procedural history.

23       We have reviewed both the IJ’s and BIA’s decisions “for

24   the sake of completeness.”              Wangchuck v. DHS, 448 F.3d 524,

25   528 (2d Cir. 2008).         The applicable standards of review are

                                              2
 1   well established.       See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

 2   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).                      As set forth

 3   below, we lack jurisdiction to review the agency’s denial of

 4   the asylum claim as time barred; alternatively, the agency’s

 5   adverse credibility determination is dispositive of asylum,

 6   withholding of removal, and CAT relief.

 7   I.    Timeliness

 8         An asylum applicant must “demonstrate[] by clear and

 9   convincing    evidence    that       the    application     has    been   filed

10   within 1 year after the date of the alien’s arrival in the

11   United States.”        8 U.S.C. § 1158(a)(2)(B).             Singh does not

12   dispute    that   he   filed    his    asylum     application       after   the

13   deadline.     The agency may excuse the one-year deadline “if

14   the alien demonstrates . . . changed circumstances which

15   materially affect the applicant’s eligibility for asylum or

16   extraordinary circumstances relating to the delay,” id. at

17   §    1158(a)(2)(D),    and     the    application    is   filed      within   a

18   reasonable time, 8 C.F.R. § 1208.4(a)(4)(ii), (a)(5).                       Our

19   jurisdiction to review the agency’s timeliness determination

20   is limited to “constitutional claims and questions of law.”

21   8 U.S.C. § 1252(a)(2)(D); see id. § 1158(a)(3).

22         Singh   contends       that     the    IJ   tacitly     extended      the
                                            3
 1   deadline for filing his application by scheduling a hearing

 2   after the deadline.             This argument is unavailing.                       At a

 3   December 2013 hearing, the IJ cautioned Singh’s counsel that

 4   the asylum application deadline was approaching and warned

 5   him to “try to get the application into the Immigration

 6   Court window . . . before that date . . . [to] preserve his

 7   eligibility for . . . asylum.”                     Certified Administrative Record

 8   at 132-33 (Hr’g Tr.).          Singh’s and his lawyer’s misunderstanding

 9   of    the   deadline     and    the      IJ’s        conclusion     that   filing    an

10   application late was not alone an “extraordinary circumstance”

11   does not implicate any legal or constitutional error.                           See 8

12   C.F.R. § 1208.4(a)(5) (“extraordinary circumstances . . . include

13   but are not limited to” death, serious illness, and incapacity);

14   Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 329 (2d Cir.

15   2006) (Court lacks jurisdiction to review “correctness of an IJ’s

16   fact-finding    or     the   wisdom      of       his   exercise    of   discretion”).

17   Alternatively,       the       adverse            credibility      determination     is

18   dispositive.

19   II.   Credibility

20         We review the agency’s adverse credibility determination for

21   substantial evidence.          See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao

22   v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).                        “Considering the

23   totality of the circumstances, and all relevant factors, a trier

                                                   4
 1   of fact may base a credibility determination on the demeanor,

 2   candor, or responsiveness of the applicant or witness, . . . the

 3   consistency between the applicant’s or witness’s written and oral

 4   statements      .    .    .    ,    the    internal    consistency      of   each   such

 5   statement, the consistency of such statements with other evidence

 6   of record . . . , and any inaccuracies or falsehoods in such

 7   statements,         without         regard    to      whether     an   inconsistency,

 8   inaccuracy, or falsehood goes to the heart of the applicant’s

 9   claim,     or       any       other       relevant     factor.”         8    U.S.C.    §

10   1158(b)(1)(B)(iii).                “We defer . . . to an IJ’s credibility

11   determination unless . . . it is plain that no reasonable fact-

12   finder could make such an adverse credibility ruling.”                         Xiu Xia

13   Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

14   Gao, 891 F.3d at 76.               Substantial evidence supports the adverse

15   credibility determination.

16        The   agency         reasonably       relied     on   multiple    inconsistencies

17   among Singh’s interview statements, application, and testimony

18   regarding his political activities in India and whether he was a

19   victim of attacks by members of a rival party.                         See 8 U.S.C. §

20   1158(b)(1)(B)(iii).            At his first interview following his entry,

21   Singh stated that he was not a member of a political party, but

22   explained that his father was a member of the Shiromani Akali Dal

23   Amritsar party (“SADA”) and that his uncle was a member of SADA’s


                                                   5
 1   rival party, the Congress Party.                  At that initial interview,

 2   Singh identified one incident of past harm: he alleged that his

 3   uncle “got drunk” and beat him “every night” for refusing to join

 4   the Congress Party. At Singh’s subsequent interview and in his

 5   application for asylum, however, Singh’s testimony concerning his

 6   affiliation      with   SADA    and     the     alleged    assaults      was   notably

 7   different.       Ultimately, Singh testified that he was a member of

 8   SADA, and that he believed his uncle may have been an informant

 9   for the Congress Party.             Singh further testified that his uncle

10   never hurt him for his political affiliation, but that he was

11   twice assaulted by other Congress Party members because of his

12   support for SADA.

13          Singh’s explanations for these inconsistencies fail to show

14   that   he   is   entitled      to    relief.      When     asked    to   explain   the

15   inconsistent      testimony         regarding     the     alleged    assaults,     for

16   example, Singh testified that he was being pursued by “the mafia”

17   at the time of his initial interview and was therefore afraid to

18   state his claims accurately.               The agency was not required to

19   credit this explanation. See Majidi v. Gonzales, 430 F.3d 77, 80

20   (2d Cir. 2005) (“A petitioner must do more than offer a plausible

21   explanation for his inconsistent statements to secure relief; he

22   must demonstrate that a reasonable fact-finder would be compelled

23   to credit his testimony.” (internal quotation mars omitted)).


                                               6
 1   And Singh’s current argument that his testimony was internally

 2   consistent      misses       the     mark;         the    IJ’s     adverse     credibility

 3   determination         focused       on     inconsistencies              between      Singh’s

 4   testimony and his initial interview, not on discrepancies within

 5   Singh’s testimony alone.

 6          Given Singh’s failure to explain these inconsistencies, the

 7   IJ did not err by noting other gaps in Singh’s application that

 8   bore    on     his    credibility.             For        example,      although     Singh’s

 9   application alleged two assaults, Singh added at the hearing that

10   his attackers used clubs and sticks.                       While Singh explained that

11   he omitted these details from his application because of its

12   “truncated form,” that explanation is not compelling in light of

13   other inconsistencies noted above and the fact that Singh filed a

14   four-page      written       statement     with          his    application.         See    id.

15   Because the two assaults are Singh’s sole allegations of past

16   harm,    the    inconsistencies          and       omissions       relating     to    them--

17   including      how    they    were    executed,           who     was   responsible,        and

18   whether they occurred at all--provide substantial evidence for

19   the IJ’s adverse         credibility         determination,             particularly       when

20   viewed in combination with the inconsistencies regarding Singh’s

21   political affiliation and activities.                          See Xian Tuan Ye v. DHS,

22   446    F.3d    289,   295     (2d   Cir.     2006)        (holding      that   “a   material

23   inconsistency” relating to “the very persecution from which [the


                                                    7
 1   applicant] sought asylum . . . afforded substantial evidence to

 2   support    the    adverse    credibility        finding”     (internal       quotation

 3   marks and citation omitted)).

 4          The adverse credibility determination is further supported

 5   by the agency’s findings regarding demeanor and corroboration.

 6   The IJ observed that Singh’s testimony on direct was a “script-

 7   like” recitation that shifted to a “vague” and evasive account

 8   during    cross.      We    accord   “particular          deference”    to    an   IJ’s

 9   demeanor findings.         See Li Hua Lin v. U.S. Dep’t of Justice, 453

10   F.3d 99, 109 (2d Cir. 2006); see also Tu Lin v. Gonzales, 446

11   F.3d 395, 401 (2d Cir. 2006) (reiterating that IJ is in best

12   position to determine if applicant is “struggling to remember the

13   lines of a carefully crafted script” (internal quotation marks

14   omitted)).       Given this demeanor finding and the inconsistencies

15   already discussed, the agency did not err in also relying on

16   Singh’s failure to rehabilitate his credibility with reliable

17   corroborating evidence.          See Biao Yang v. Gonzales, 496 F.3d 268,

18   273 (2d Cir. 2007) (“An applicant’s failure to corroborate . . .

19   testimony    may    bear    on   credibility,          because   the    absence      of

20   corroboration       in     general      makes     an      applicant      unable      to

21   rehabilitate       testimony     that    has     already      been     called      into

22   question.”).       The agency was not required to credit the letters

23   from   Singh’s     father    because    he     was   an    interested    party      not


                                              8
 1   subject to cross examination and because his letters did not

 2   confirm the details of the alleged attacks. See Y.C. v. Holder,

 3   741 F.3d 324, 332, 334 (2d Cir. 2013) (holding that agency has

 4   discretion to determine weight of the evidence and upholding

 5   agency’s rejection of letter from applicant’s spouse); Matter of

 6   H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A. 2010) (giving

 7   diminished weight to letters from friends and relatives because

 8   they    were       from    interested    witnesses      not    subject        to   cross-

 9   examination), overruled on other grounds by Hui Lin Huang v.

10   Holder,      677    F.3d    130   (2d   Cir.   2012).         The   authors        of   the

11   remaining letters also were not subject to cross examination and

12   neither those letters nor the letter from Singh’s New York temple

13   corroborate the alleged assaults.

14          In sum, the agency’s findings provide substantial evidence

15   for    the   adverse       credibility    determination.            See   8    U.S.C.    §

16   1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 166-67.                      The adverse

17   credibility determination is dispositive of asylum, withholding

18   of removal, and CAT relief because all three forms of relief are

19   based on the same factual predicate.                 See Paul v. Gonzales, 444

20   F.3d 148, 156–57 (2d Cir. 2006).               Accordingly, we do not reach

21   the agency’s alternative findings.               See INS v. Bagamasbad, 429

22   U.S. 24, 25 (1976) (“As a general rule courts are not required to

23   make findings on issues the decision of which is unnecessary to


                                                9
 1   the results they reach.”).

 2        For   the   foregoing   reasons,   the   petition   for    review   is

 3   DISMISSED in part and DENIED in remaining part.                All pending

 4   motions and applications are DENIED and stays VACATED.

 5                                    FOR THE COURT:
 6                                    Catherine O’Hagan Wolfe,
 7                                    Clerk of Court
 8
 9
10
11
12
13
14
15
16




                                        10